                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

GEORGE KARIUKI,                                        )
                                                       )
                               Plaintiff,              )
                                                       )        JUDGMENT IN A
v.                                                     )        CIVIL CASE
                                                       )        CASE NO. 5:18-CV-341-D
NORTH CAROLINA DEPARTMENT OF                           )
INSURANCE,                                             )
                                                       )
                               Defendant.              )


Decision by Court. This action came before this Court for ruling as follows.


IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS defendant's motion
for summary judgment [D.E. 88]. Defendant may file a motion for costs in accordance with the
Federal Rules of Civil Procedure and this court's local rules. In light of the court's decision to
grant defendant's motion for summary judgment and notwithstanding plaintiff's misconduct at his
deposition, the court DENIES defendant's motion to dismiss [D.E. 85], DENIES as meritless
plaintiff's motion in opposition to defendant's motion to dismiss [D.E. 98] and motion for
summary judgment [D.E. 100], and DENIES as meritless plaintiff's other motions [D.E. 104,
105].



This Judgment Filed and Entered on August 25, 2021, and Copies To:
George Kariuki                                                  (via CM/ECF electronic notification)
Daniel Snipes Johnson                                           (via CM/ECF electronic notification)
Thomas J. Felling                                               (via CM/ECF electronic notification)



DATE:                                                  PETER A. MOORE, JR., CLERK
August 25, 2021                                        (By) /s/ Nicole Sellers
                                                                Deputy Clerk




           Case 5:18-cv-00341-D Document 114 Filed 08/25/21 Page 1 of 1
